Exhibit 10.1

[Execution Copy]

NINTH AMENDED AND RESTATED SECURED PROMISSORY NOTE

(For Revolving Line of Credit, Advances and Guaranteed Obligations)

(Up to) $4,500,000

April 29, 2014

Los Angeles, California    

$1,513,309 (current balance under Revolving Line of Credit)

$2,781,561 (total Unpaid Balance)

For Value Received, the undersigned MyMedicalRecords, Inc. (formerly
mymedicalrecords.com, Inc.), a Delaware corporation ("Subsidiary") and
MMRGlobal, Inc. (formerly MMR Information Systems, Inc., formerly Favrille,
Inc.), a Delaware corporation ("Parent") (together, "Borrower"), promises to pay
to the order of The RHL Group, Inc., a California corporation ("Lender"), the
sum of up to Four Million Five Hundred Thousand Dollars ($4,500,000) on a
revolving basis (sometimes referred to as a "Reserve Line of Credit" herein)
with interest from the date of disbursement on the Unpaid Balance, as that term
is used herein, and defined below, from time to time outstanding. Capitalized
terms used herein without definition shall, unless otherwise indicated, have the
meanings given to such terms in the Security Agreement dated July 31, 2007, as
amended on June 30, 2012 under the First Amended Security Agreement (together,
the "Security Agreement"), which grants certain security interests in the
Collateral owned by Borrower, as therein defined. Borrower and Lender agree that
the terms of this Ninth Amended and Restated Secured Promissory Note ("Ninth
Amended Note") apply to the Reserve Line of Credit.

This Ninth Amended Note is intended to update and amend that certain Secured
Promissory Note (the "Original Note") dated July 30, 2007, as amended by the
Amended and Restated Secured Promissory Note (the "First Amended Note"), dated
August 23, 2007, and as further amended by the Second Amended and Restated
Secured Promissory Note (the "Second Amended Note") dated August 1, 2008, which
was modified by the Allonge dated January 27, 2009 (the "Allonge"), which notes
were approved by the Borrower's Board of Directors by resolutions dated July 23,
2007, August 30, 2007 and June 2, 2008, respectively, which was further amended
by the Third Amended and Restated Secured Promissory Note dated April 29, 2009
(the "Third Amended Note"), which was further amended by the Fourth Amended and
Restated Secured Promissory Note dated April 29, 2010(the "Fourth Amended
Note"), which was further amended by the Fifth Amended and Restated Secured
Promissory Note dated April 29, 2011 (the "Fifth Amended Note") and further
amended by the Sixth Amended and Restated Secured Promissory Note dated April
29, 2012 (the "Sixth Amended Note"), which was further amended by the Seventh
Amended and Restated Secured Promissory Note (the "Seventh Amended Note") dated
July 30, 2012, which was further amended by the Eighth Amended and Restated
Secured Promissory Note (the "Eighth Amended Note") dated April 29, 2013. As
stated therein, the Original Note, the First Amended Note, the Second Amended
Note, the Third Amended Note, the Fourth Amended Note, the Fifth Amended Note
the Sixth Amended Note,

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 1 of 8    



the Seventh Amended Note, and the Eighth Amended Note provided for increases, if
necessary, in the amount of the Reserve Line of Credit, and the terms of the
Security Agreement provide for that agreement to apply to advances in excess of
the therein stated "Amount". The terms of the Security Agreement shall be deemed
to apply to, and a security interest is hereby granted to the Lender, for all
advances made, under this Ninth Amended Note to the same extent, validity,
security and priority as to advances under the Original Note, the First Amended
Note, the Second Amended Note, the Third Amended Note, the Fourth Amended Note,
the Fifth Amended Note, the Sixth Amended Note, the Seventh Amended Note, and
the Eighth Amended Note, with the exception that the Seventh Amended Note, the
Eight Amended Note, and this Ninth Amended Note and the Security Agreement, are
deemed to apply to the Parent as well as to the Subsidiary.

The original of the First Amended Note, Second Amended Note, Third Amended Note,
including the Allonge, Fourth Amended Note, Fifth Amended Note, Sixth Amended
Note, Seventh Amended Note, and Eighth Amended Note have been marked as
"superseded". If and only if the Ninth Amended Note is deemed unenforceable, or
if the Security Agreement is, for any reason, deemed not to apply to the Ninth
Amended Note, then the terms of the Eighth Amended Note, (or the Seventh Amended
Note, Sixth Amended Note, the Fifth Amended Note or the Fourth Amended Note or
the Third Amended Note or the Second Amended Note including the Allonge, or the
First Amended Note or the Original Note, and the Guaranty previously signed by
the Parent, as the case may be and if necessary) shall be deemed reinstated to
the extent necessary to: (a) repay the advances of the Lender, and (b) provide
for security to the Lender.

The term "Unpaid Balance" shall mean all of the following: (a) the funds
actually lent to the Borrower, or either the Parent or the Subsidiary, including
interest, fees, and costs thereon (which includes reasonable legal expenses and
costs of Lender in connection with this Ninth Amended Note) ; (b) any funds paid
or advanced for the benefit of the Borrower at the request of Borrower to third
parties, including charges made on the Lender's credit or charge cards, or
credit or charge cards for which Lender is liable (exclusive of interest on such
charges) ("Credit Card Advances") on or after July 23, 2007, (c) subject to the
last sentence of this paragraph, any amounts guaranteed by the Lender at the
request of Borrower, for which the guarantees are still outstanding (including
any personal guarantees by Robert H. Lorsch as approved by the Board of
Directors), (d) unpaid consulting fees, salary or expenses accrued or owed to
Lender. However, any amounts guaranteed by the Lender and unpaid consulting fees
shall not be included in the balance under the Revolving Line of Credit, but
shall reduce the balance available under the Reserve Line of Credit.

The entire Unpaid Balance shall be due and payable at the end of each calendar
month, provided however, that if the Borrower is not otherwise in default under
the Original Note, the First Amended Note, the Second Amended Note, the Third
Amended Note, the Fourth Amended Note, the Fifth Amended Note, the Sixth
Amended, the Seventh Amended Note, the Eighth Amended Note, or the Ninth Amended
Note, or the Security Agreement, as amended from time to time, the Reserve Line
of Credit shall continue in existence for the next succeeding month, and payment
of the full Unpaid Balance shall be similarly deferred. However, notwithstanding
any other provision in this Note: (a) the obligation to pay interest on a
monthly basis, and the obligation to pay the Credit Card Advances, if any, shall
continue to be due and payable on a

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 2 of 8    



monthly basis, and (b) unless otherwise agreed in writing by Lender, the entire
unpaid balance shall be due and owing, without extension, April 29, 2015 (the
"Final Maturity Date").

The monthly payment shall not include any interest for amounts guaranteed by the
Lender unless the Lender has performed on the guarantee, whether by payment or
otherwise, except that on the Final Maturity Date the Borrower must pay all
amounts due and any amounts due under any still then outstanding guarantees of
Lender at the option of Lender. Notwithstanding anything to the contrary in this
Note, or any of the predecessor notes that have been marked as "superseded", the
Subsidiary shall pay at least $1,000 per month, starting on August 1, 2013, to
the holder of this Note.

Upon the occurrence of an Event of Default, as defined in this Note or the
Security Agreement, the Final Maturity Date shall be accelerated as against the
Parent, the Subsidiary, or both, without further action by the Lender.

Interest shall accrue at the rate equal to the lesser of 10% per annum or the
maximum rate allowed under the California Constitution. Said rate shall continue
in effect for the entire period of the Reserve Line of Credit up to the Final
Maturity Date. At no time shall the interest rate, and fees, if applicable,
exceed the maximum rate chargeable by law.

Borrower acknowledges and agrees that the Unpaid Balance is presently due and
owing, that the Unpaid Balance is $2,781,561.68 as of April 30, 2014, that the
amount under the revolving line is $1,513,308.61 (not including consulting fees
and guarantees as per the last sentence under the "Unpaid Balance" paragraph
above), and that there are no defenses, at law or in equity, to the amount due
under this Note as of the date of the execution of this Note.

Lender will receive, concurrently with the execution of this Eight Amended Note,
2,781,562 warrants to acquire shares of Parent's common stock at an exercise
price of $0.035 per share which represents one warrant per dollar outstanding on
the Unpaid Balance of the Note as of the renewal date. Such warrants shall be
fully vested and be exercisable in cash or in a cashless exercise at any time
prior to their fifth anniversary of issuance, and which shall be
non-transferrable without the consent of Parent, which consent is not to be
unreasonably withheld.

All payments on this Note are payable at, and all writings respecting the
warrants shall be sent to, Lender's accountant at the following address, with a
copy to Borrower: Anderson Financial, 12021 Wilshire Blvd., Suite 866, Los
Angeles, California 90025, Attn: Marilyn Anderson, and RHL Group, PO Box 17034,
Beverly Hills, CA 90210, or at such other place as the Lender or any other
holder hereof shall notify Borrower in writing.

All payments received by the Lender on this Note may be applied by Lender as
follows: first, to the payment of all fees and expenses owed under this Note or
the Security Agreement; second, to the payment of accrued and unpaid interest
then due and owing; and third, to principal or as otherwise indicated by Lender.

This Note may be prepaid in whole or in part, without penalty. In the event of
partial prepayments, the prepayments and proceeds shall be applied as described
in the just preceding paragraph.

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 3 of 8    



At any time or times on or after the date hereof (or, to avoid the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, regarding
"short swing profits", six months and one day from the date of the holder's last
purchase or sale of equity securities of the Company), the Lender shall be
entitled to convert up to Five Hundred Thousand Dollars ($500,000.00) of the
outstanding and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of the Parent's Common Stock (the "Common Stock") at the
Conversion Rate (as defined below).  The Company shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock down to the nearest whole share and the
difference shall remain outstanding as Unpaid Balance under this Note until paid
in accordance herewith.  To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall deliver to the Company
a written notice of conversion so requesting at least ten (10) days prior to the
requested Conversion Date (a "Conversion Request").  Such Conversion Amount
shall convert (a "Conversion Event") into fully paid and nonassessable shares of
Common Stock at the Conversion Rate in the manner specified in below.

The number of shares of Common Stock issuable upon conversion of any Conversion
Amount pursuant to the foregoing paragraph shall be determined by dividing (x)
such Conversion Amount by (y) the Conversion Price (as defined below) (the
"Conversion Rate").

As used herein, the term "Conversion Amount" means the sum of (A) the portion of
the Principal to be converted with respect to which this determination is being
made, which shall not exceed $500,000 in the aggregate, and (B) accrued and
unpaid Interest with respect to such Principal, and the term "Conversion Price"
shall be equal to $0.02 per share of Common Stock.

On or before a Conversion Event, the Lender shall surrender this Note (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction), duly endorsed, at the Company's principal corporate
office, and provide in writing the name or names in which the certificate or
certificates for shares of Common Stock are to be issued.  The Company shall, at
its expense and as soon as practicable, thereafter issue and deliver, or cause
its transfer agent to issue and deliver, to the Lender, or to the nominee or
nominees of the Lender, a certificate or certificates for the number of shares
of Common Stock to which the Lender shall be entitled.  The person or persons
entitled to receive the shares of Common Stock issuable upon a Conversion Event
shall be treated for all purposes as the record holder or holders of such shares
as of the Conversion Date.  If this Note is physically surrendered for
conversion and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five (5) Trading Days
after receipt of this Note, and at its own expense, issue and deliver to the
Lender a new Note representing the outstanding Principal not converted.

Notwithstanding anything else in this Agreement, the entire Unpaid Balance shall
be due and owing, without extension on the occurrence of any of the following,
unless otherwise agreed by Lender in writing: (a) a change in ownership or
control of Borrower in an amount equal to or

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 4 of 8    



greater than one-third (1/3) of outstanding voting stock, other than
transactions on a publicly traded market in the regular course of trading; (b) a
transfer of at least one-third (1/3) of the assets of Borrower; (c) a change in
the composition of Borrower's Board of Directors, Officers and/or senior
management which is not approved by Lender; (d) Parent or Subsidiary shall first
be the subject of a case pending in any United States Bankruptcy Court; (e)
Parent or Subsidiary shall suffer the appointment of a receiver appointed in any
state or federal court action, or other proceeding; (f) Parent or Subsidiary
shall be the subject of any writ of attachment or writ of execution; (g) Parent
or Subsidiary shall not be in full compliance with all of its covenants in prior
agreements by August 31, 2014; (h) Parent and Subsidiary shall fall out of
compliance with its covenants on or after August 31,2014; (i) Borrower shall
have less than $200,000 in cash in its bank accounts or such other amount as
necessary to maintain operations, whichever is greater, through the subsequent
thirty (30) days on and after August 31, 2014; or (j) Subsidiary and Parent
shall not timely pay any obligations due respecting payroll and all associated
payroll taxes at any time during the term of the Note. Notwithstanding the
foregoing sentence, Lender hereby expressly waives, both now and in the future,
any Default or Event of Default under this Note and the Security Agreement that
arises from or is related to the Closing (as that term is defined in the
Agreement and Plan of Merger and Reorganization dated November 8, 2008 by and
among Borrower, Parent and a wholly-owned merger subsidiary of Parent (the
"Merger Agreement") and the consummation of the transactions described in the
Merger Agreement.

The Security Agreement, as amended from time to time, relating to the Original
Note, the Amended Note, the Second Amended Note, the Third Amended Note, The
Fourth Amended Note, the Fifth Amended Note, the Sixth Amended Note, the Seventh
Amended Note, the Eighth Amended Note, and this Ninth Amended Note shall jointly
be referred to as the "Loan Documents".

Upon the happening of any failure to make any payment under the Loan Documents,
or any other "Event of Default" as defined in the Security Agreement, as amended
from time to time, Lender may at its option declare the entire unpaid balance of
this Note, together with interest accrued thereon, to be immediately due and
payable. Upon receiving notice of Default, Borrower will have 15 calendar days
to cure such Event of Default. In the event the Borrower fails to cure the
default, the Lender may proceed to exercise any rights or remedies that it may
have under any of the Loan Documents or under this Note or such other rights and
remedies which, subject to the provisions of this Note and Loan Documents, the
Lender may have at law, equity or otherwise. In the event of such acceleration,
Borrower may discharge its obligations to the Lender by paying the unpaid
balance hereof as of the date of such payment, plus accrued interest and fees,
in the manner set forth above.

Upon an Event of Default (as defined in the Security Agreement, as amended from
time to time), the interest rate hereunder shall be computed as the higher of:
(a) the highest rate then allowed by law, or (b) the rate described herein.

After default, in addition to principal and accrued interest, the Lender shall
be entitled to collect all costs of collection, including, but not limited to,
reasonable attorneys' fees incurred in connection with any of the lender's
reasonable collection efforts, whether or not suit on this Note is filed, and
all such costs and expenses shall be payable on demand.

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 5 of 8    



No failure on the part of the Lender or other holder hereof to exercise any
right or remedy hereunder, whether before or after the happening of a default,
shall constitute a waiver thereof, and no waiver of any past default shall
constitute waiver of any future default or of any other default. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, or
acceptance of a past due installment or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter, or shall be deemed to be a novation of this Note or as a
reinstatement of the debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which Lender may have, whether by the laws of the State of
California, by agreement or otherwise, and Borrower and each endorser or
guarantor hereby expressly waives the benefit of any statute or rule of law or
equity which would produce a result contrary to or in conflict with the
foregoing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom such agreement is sought to be
enforced.

Borrower and each endorser or guarantor of this Note hereby waives presentment,
protest, demand, and diligence, notice of dishonor and notice of nonpayment.

All agreements between Borrower and Lender, whether now existing or hereafter
arising, and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid to Lender of the holder
hereof, or collected by Lender or such holder for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, or for the payment
or performance of any covenant or obligation contained herein, or in any other
document pertaining to the indebtedness evidenced hereby, exceed the maximum
amount permissible under governing usury laws as applicable in this transaction,
If, under any circumstances whatsoever, fulfillment of any provision hereof or
of the Loan Documents or any other documents, at the time performance of such
provision shall be due, shall involve exceeding the limit of validity prescribed
by law for this transaction, then the obligation to be fulfilled shall be
reduced to the limit of such validity; and if under any circumstances Lender or
other holder hereof shall ever receive an amount deemed interest by applicable
law, which would exceed the highest lawful rate allowed for this transaction,
such amount that would be excessive interest under governing laws as applicable
to this transaction shall be applied to the reduction of the principal amount
owing hereunder and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal and such other indebtedness,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to Borrower or to any other person making such payment on Borrower's
behalf. All sums paid or agreed to be paid to the holder hereto for the use,
forbearance or detention of the indebtedness of Borrower evidenced hereby,
outstanding from time to time shall, to the extent permitted by governing law,
and to the extent necessary to preclude exceeding the limit of validity
prescribed by law as applicable to this transaction, shall be amortized,
pro-rated, allocated and spread from the date of disbursement of the proceeds of
this Note until payment in full of the loan evidenced hereby so that the actual
rate of interest on account of such indebtedness is uniform throughout the term
hereof. The terms and provisions of this paragraph shall control and supersede
every other provision of all agreements between Borrower, and endorser or
guarantor and Lender.

This Note shall be governed by and construed under the laws of the State of
California applicable to contracts made and to be performed entirely in that
State without regard to the

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 6 of 8    



principles thereof regarding conflict of laws. Borrower and each endorser or
guarantor hereby submits to personal jurisdiction in said State for the
enforcement of Borrower's obligations hereunder, and waives any and all personal
rights under the law of the other state to object to jurisdiction within such
State for the purposes of litigation to enforce such obligations of Borrower. In
the event such litigation is commenced, Borrower agrees that service of process
may be made and personal jurisdiction over Borrower obtained, by service of a
copy of the summons, complaint and other pleadings required to commence such
litigation upon Borrower's appointed agent for service of process in such state
with a copy to:

Ingrid Safranek (isafranek@mmrmail.com)
MMRGlobal, Inc.
MyMedicalRecords, Inc.
4401 Wilshire Blvd., Suite 200
Los Angeles, CA 90010

The holder of this note shall be entitled, without limitation, to all of the
rights and remedies of the Lender under the Loan Agreements with respect to this
Note. In the event of any conflict between the terms and conditions of the
Security Agreement and those of this Note, the terms and conditions of this Note
shall control. The obligations of Borrower pursuant to this Note are secured by
the Security Agreement.

Borrower represents that it has obtained all of the corporate authority
necessary to execute this Note.

 

 

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 7 of 8    



IN WITNESS WHEREOF, Borrower has executed this instrument by its duly authorized
signatories as of the date first above written.

"Borrower"

MyMedicalRecords, Inc., a Delaware corporation ("Subsidiary")

Name: Ingrid Safranek

Title: CFO



Signature: ______________________________

Date: July 10, 2014

MMRGlobal, Inc., a Delaware corporation ("Parent")

Name: Ingrid Safranek

Title: CFO



Signature: ______________________________

Date: July 10, 2014

The RHL Group, Inc. ("Lender")

Name: Robert H. Lorsch

Title: CEO

Signature: ______________________________

Date: July 10, 2014

--------------------------------------------------------------------------------

PROMISSORY NOTE

Page 8 of 8    